AVERY, P. J.
(W. S.) Plaintiff-in-Error has filed a Petition to Rehear in which he attacks the original Opinion of this Conrt in that the Court held:
“* * * Neither in the technical record preceding that page, nor anywhere in the bill of exceptions, is there any evidence that the jury had the benefit of the Ordinances. * * * In order for Ordinances to be a part of the proof, they must be proven and the Court cannot take judicial knowledge of City Ordinances. * * *”
Petitioner quotes from pages 87 and 88 of the transcript wherein reference is made to the Ordinances being relied upon by each party and quoted the Court as having said:
‘ ‘ The Court: All right. Ladies and gentlemen, before Mr. McKee completes his proof, he has stated in your presence that he is relying upon certain ordinances of the City of Memphis, which he ivill read to you later.
“Under our rules, counsel may stipulate that the ordinances were in full force and effect at the time and place of this occurrence; and, as I understand it, counsel have agreed to do that.
“The ordinances that Mr. McKee is relying upon, and that Miss Spann will rely upon, is that correct?” (Emphasis added.)
The Court’s quotation clearly shows that while it was admitted that the parties relied upon certain ordinances which were in effect, he said:
*174“* * * which (meaning ordinances) he will read to you later.”
In his statement he referred to the Ordinances relied upon by both parties, but the record does not show that they were ever read nor were certified copies introduced or proven in any way.
In the Petition to Rehear, plaintiff-in-error states that the ordinances were read “by the Court to the jury in his charge”. However true this may be, on page 121 of the record it is stated that:
“There being no exception to the charge of the Court to the Jury, the jury charge is not included herein. ’ ’
Therefore, this Court could not consider anything the Charge contained when the record did not reveal the Charge, even if such action would have been sufficient proof of the ordinances.
Petitioner further states in his petition that:
“This situation arose out of a misunderstanding and the ordinances did not appear in the proof properly through inadvertence. ’ ’
Petitioner prays that a re-hearing be granted him and further that the petition be considered as a suggestion of diminution of the record and that the Bill of Exceptions be supplemented with the Charge of the Court con-iaining the Ordinances referred to.
By Rule 20 of this Court, it is provided that:
“Suggestions of diminution of record shall be made before the case is called for trial, and at such *175time as gives opportunity to have the record perfected for hearing, or the imperfection of the record will be waived; provided, however, that a suggestion of diminution of the record, accompanied by a duly certified transcript of the omitted part or parts of the record, if presented to the court before the case is finally disposed of, may be considered, if in the opinion of the court, justice so requires. When a diminution of the record is allowed, an entry on the minutes to that effect shall be made.” See Fine v. State, 183 Tenn. 117, 121, 191 S. W. (2d) 173.
This Court points out the fact that it permitted, prior to the hearing, upon proper application duly made, a correction of the record at the suggestion of plaintiff-in-error. Further, it should be said that no new facts or law have been pointed out in the Petition to Rehear.
For the reasons stated in this Opinion, Petition to Rehear is denied.
Carney and Bejach, JJ., concur.